DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/23/2021 has been entered. Claims 1, 4, 6-7, 10, and 13-20 are pending in the application.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 10/20/2017 are of poor quality. The drawings are not of sufficient quality to permit examination. The drawings filed 08/27/2019 are not of sufficient quality because they do not contain solid black lines and are not well defined (See: 37 CFR 1.84). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (See: 37 CFR 1.84). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manou (U.S. P.G.-Pub. No. 20130072317).

	Regarding claim 17, Manou (Figures 1-13) teaches a footwear article (110, 610) comprising: a device body mountable to a user's foot or shoe; at least one mechanism (Para. 0034, 0043) configured to secure the device body to the user's foot or shoe; and a sports implement (120) (Para. 0033) coupled to the device body. 

 
	Regarding claim 18, Manou (Figures 1-13) teaches the sports implement is permanently affixed to the device body (Para. 0034) (see figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manou (U.S. P.G.-Pub. No. 20130072317) in view of Morle (20020029496) and Dudley (5433437).

 	Regarding claim 1, Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the wearable device comprising: a device body (610) (Para. 0043); at least one mechanism configured to secure the device body to a user; and a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) disposed on the device body, the receiver base (336, 636) being configured to detachably couple to an accessory base ((324) (Para. 0040); (624) (Para. 0043)) of the sports implement, 
	Manou does not teach the footwear includes ears, the at least one foot band wraps around the footwear and contacts a sole of the footwear, and the at least one foot band passes through the ears. 
 	Morle (Figures 1-13) teaches the footwear includes ears (See Fig. 7), and the at least one foot band passes through the ears (See Fig. 7) (Para. 0026).
 	Dudley (Figures 1-7) teaches the at least one foot band (16) wraps around the footwear and contacts a sole of the footwear, and the at least one foot band passes through the ears (Fig. 1-2, Part No. 34) (Col. 3, Lines 27-43).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with the footwear includes ears as taught by Morle as a means of providing loops on a surface of footwear configured to receive a foot band (Morle: Para. 0026), and to provide Manou with the at least one foot band (16) wraps around the footwear and contacts a sole of the footwear as taught by Dudley as a means of providing a band that attaches a sports implement to footwear (Dudley: Col. 3, Lines 27-43).
[AltContent: textbox (Figure 1: Morle Reference)]
    PNG
    media_image1.png
    1044
    1008
    media_image1.png
    Greyscale








	Regarding claim 10, the modified Manou (Figures 1-13) teaches the receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) is detachably coupled to the accessory base ((324) (Para. 0040); (624) (Para. 0043)) via one of a snap-and-lock mechanism, a press-fit mechanism, and a Velcro-based mechanism.  


	Regarding claim 13, the modified Manou (Figures 1-13) teaches the sports implement is adapted for at least one of the following activities: tennis, racquetball, hockey, badminton, ping pong, and baseball (Para. 0033).  


	Regarding claim 16, Manou (Figures 1-13) teaches a footwear (110, 610) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the footwear comprising: a body; at least one ankle band (Para. 0034, 0043) configured to secure the body to a user's ankle; and a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) disposed on the body, and configured to detachably couple to an accessory base ((324) (Para. 0040); (624) (Para. 0043)) of the sports implement.  

	Morle (Figures 1-13) teaches a pair of ears (See Fig. 7), wherein at least one foot band passes through the ears (See Fig. 7) (Para. 0026).
 	Dudley (Figures 1-7) teaches at least one foot band (16) configured to secure the body to a toe box portion of the user's foot, wherein the foot band wraps around the footwear and contacts a sole of the footwear (Col. 3, Lines 27-43).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with a pair of ears as taught by Morle as a means of providing loops on a surface of footwear configured to receive a foot band (Morle: Para. 0026), and to provide Manou with at least one foot band configured to secure the body to a toe box portion of the user's foot as taught by Dudley as a means of providing a band that attaches a sports implement to footwear (Dudley: Col. 3, Lines 27-43).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Morle and Dudley, further in view of Darby (20090320329).

	Regarding claim 4, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the wearable device comprising: at least one 
 	The modified Manou does not teach the at least one mechanism includes at least one ankle band.
 	Darby (Figures 1-8) teaches the at least one mechanism includes at least one ankle band (135) (Para. 0028, 0030). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with as taught Darby as a means of providing a wearable device with an ankle band to secure the wearable device to an ankle of a user (Darby: Para. 0030).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Morle and Dudley, further in view of Parrott (20090265960).

	Regarding claim 6, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements, the wearable device comprising: a device body (610) (Para. 0043); at least one mechanism configured to secure the device body to a user; and a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)) disposed on the device body, the receiver base (336, 636) being configured to detachably couple to an accessory base (324) (Para. 0040); (624) (Para. 0043)) of the sports implement, wherein the wearable device is a footwear (Para. 0033), wherein the receiver base (632) (Para. 0043) is disposed on an upper surface of a front toe box portion of the 
 	The modified Manou does not teach the footwear is a skate-based footwear, or a roller-based footwear.  
 	Parrott (Figures 1-7) teaches the footwear is a skate-based footwear (Para. 0056-0057), or a roller-based footwear.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with the footwear is a skate-based footwear as taught by Parrott as a means of simple substitution of one known element (a shoe/footwear used in a physical activity/sport by a user) for another (a skate-based shoe/footwear in the form of a skate used in a physical activity/sport by a user) to obtain predictable results (footwear worn by a user performing a sport/physical activity) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
	

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Morle and Dudley, further in view of PYO (U.S. P.G.-Pub. No. 20160295952).

	Regarding claim 14, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements.
 	The modified Manou does not teach the wearable device is chiral.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with the wearable device is chiral as taught by PYO as a means of enabling a shoe to be worn on either the left or right foot of the user (PYO: Para. 0002).

  
	Regarding claim 15, the modified Manou (Figures 1-13) teaches a wearable device (110) adaptable with a sports implement (120) (Para. 0033) selectable from a set of interchangeable sports implements.
 	The modified Manou does not teach the wearable device is achiral. 
	PYO (Figures 1-5) teaches the wearable device is achiral (Para. 0002).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Manou with the wearable device is achiral as taught by PYO as a means of enabling a shoe to be worn on either the left or right foot of the user (PYO: Para. 0002).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Manou.

	Regarding claim 19, Manou (Figures 1-13) teaches the sports implement is permanently affixed to the device body (Para. 0034) (see embodiment in figure 1).
 	Manou does not teach the sports implement (of the embodiment of fig. 1) is detachable from the device body.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with the sports implement is detachable from the device body as taught by Manou (embodiment of Fig. 3-6) as a means of releasably securing a sports implement to a device body (Manou: Para. 0043).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manou in view of Williams (5301442).

 	Regarding claim 20, Manou (Figures 1-13) teaches a wearable device adaptable with a sports implement selectable from a set of interchangeable sports implements, the wearable device comprising: a device body (600) (Para. 0043) wherein the device body has two curved sides, a receiver base ((336) (Para. 0040); (632, 636) (Para. 0043)), and an inclined top (See figures 1 and 6A-6B); a thin rectangular prism (632) protruding from the device body; 
 	Manou does not teach a hook and loop attachment for attaching the device body to the user wherein the hook and loop attachment is in the receiver base.
 	Williams (Figures 1-5) teaches a hook and loop attachment (21, 22) for attaching the device body to the user wherein the hook and loop attachment is in the receiver base (11) (Col. 4, Lines 1-18).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Manou with a hook and loop attachment for .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-7, 10, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Regarding applicant’s argument that the drawings filed 10/20/2017 are not of poor quality, the examiner notes that new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 10/20/2017 are of poor quality. The drawings are not of sufficient quality to permit examination. The drawings filed 08/27/2019 are not of sufficient quality because they do not contain solid black lines. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (See: 37 CFR 1.84). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711